Name: Council Regulation (EC) No 723/2001 of 4 April 2001 on the conclusion of the Protocol establishing for the period 1 July 2000 to 30 June 2001 the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial Guinea
 Type: Regulation
 Subject Matter: fisheries;  Africa;  international affairs;  European construction
 Date Published: nan

 Avis juridique important|32001R0723Council Regulation (EC) No 723/2001 of 4 April 2001 on the conclusion of the Protocol establishing for the period 1 July 2000 to 30 June 2001 the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial Guinea Official Journal L 102 , 12/04/2001 P. 0015 - 0015 Official Journal L 329 , 27/12/2000 P. 0041 - 0041Council Regulation (EC) No 723/2001of 4 April 2001on the conclusion of the Protocol establishing for the period 1 July 2000 to 30 June 2001 the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial GuineaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37, in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) Pursuant to the Agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial Guinea(3), hereinafter referred to as the "Agreement", the two Parties conducted negotiations with a view to extending the Protocol(4), which was initialled on 25 June 1997 and expired on 30 June 2000.(2) As a result of these negotiations, a new Protocol establishing the fishing opportunities and financial compensation provided for in the Agreement for the period 1 July 2000 to 30 June 2001, hereinafter referred to as the "Protocol", was initialled on 16 June 2000.(3) It is in the Community's interest to approve the Protocol,HAS ADOPTED THIS REGULATION:Article 1The Protocol establishing for the period 1 July 2000 to 30 June 2001 the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Equatorial Guinea on fishing off the coast of Equatorial Guinea is hereby approved on behalf of the Community.The text of the Protocol is attached to this Regulation(5).Article 21. The fishing opportunities provided for in the Protocol shall be allocated among the Member States as follows:(a)>TABLE>(b)>TABLE>(c)>TABLE>2. If licence applications from those Member States do not exhaust the fishing opportunities provided for in the Protocol, the Commission may consider licence applications from any other Member State.Article 3The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol in order to bind the Community.Article 4This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 4 April 2001.For the CouncilThe PresidentB. Rosengren(1) OJ C 62 E, 27.2.2001, p. 288.(2) Opinion delivered on 28 February 2001 (not yet published in the Official Journal).(3) OJ L 188, 16.7.1984, p. 2.(4) OJ L 11, 17.1.1998, p. 33.(5) OJ L 329, 27.12.2000, p. 41.